PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Garofalo et al.
Application No. 16/687,635
Filed: 18 Nov 2019
For: Motion control based on artificial intelligence

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to withdraw the holding of abandonment under 37 CFR 1.181, filed August 10, 2021.

The application became abandoned September 17, 2020 for failure to timely submit a proper reply to the non-final Office action electronically mailed June 16, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed February 22, 2021. A petition to withdraw the holding of abandoned under 37 CFR 1.181 was filed February 28, 2021 and dismissed July 2, 2021.

The petition to withdraw the holding of abandonment filed February 28, 2021 alleged non-receipt of the non-final Office action and stated:

The Petitioner and the office thereof has never received electronically such an OA dated 06/16/2020 and subsequent Postcard.

On renewed petition, practitioner herein states:

The criteria for a grantable petition requesting withdrawal of abandonment based on failure to receive an Office action is set forth in MPEP §711.03(c)(I)(A). The Petition filed is believed to have met all the requirements set forth in MPEP §711.03(c)(I)(A). However, the Decision does not indicate any deficiency in the Petition but makes the assumption that the e-Office action was electronically mailed to the designated email address. It is well known that an electronic message can be lost due to various reasons or there could be a “hiccup” in USPTO’s electronic system or the email service provider. A separate but related application is in the same status as both e-Office actions were seen in the email notification.



For the above-referenced application, the undersigned hereby states that he or his office did not receive and was not aware of any notification or communication pertaining to an outstanding office action (first OA) issued on 06/16/2020.

Petitioner’s arguments have been carefully considered, but the Office is not persuaded that the Office communication was not received at the correspondence address of record. In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. The instant petition is not adequately supported to warrant the withdrawal of the holding of abandonment.

Applicant herein has elected to participate in the eOffice action program. A review of the record indicates no irregularity in the electronic issuance of the e-Office action on June 16, 2020. In the absence of any irregularity in the electronic mailing of the non-final Office action, the presumption remains that the non-final Office Action was properly electronically mailed to the designated email address of record.

The Electronic Business Center indicates that a review of the Office’s Private PAIR Correspondence Notification system reflects that an email was sent on June 16, 2020 at 03:54:05 AM to the designated email address provided by practitioner. The email alerted applicant of the outgoing new correspondence, i.e., the non-final Office action. The record shows that the non-final Office action was available and retrievable immediately through Private PAIR. The Office did not mail a paper copy of the non-final Office action in accordance with the program guidelines. The email did not bounce back which would serve as indication that the email was not properly received. As the non-final Office action was not viewed nor downloaded through Private PAIR within seven (7) calendar days after the date of the e-mail notification, the Office mailed a courtesy reminder postcard to the correspondence address associated with Customer Number 26797 on June 24, 2020, notifying applicant that new correspondence was available for this application. The mailing of the courtesy postcard did not restart the period for reply to the non-final Office action. The courtesy postcard was not returned to the Office by the USPS as undeliverable.

There is no indication that petitioner herein did not receive the e-mail notification. However, the Office provides the following guidance if a participant believes he or she did not receive an e-mail notification of an Office communication: 



However, if the Office did send an e-mail notification to each of the e-mail addresses designated by the participant, the Office will not send a new e-mail notification and any time period for reply set forth in the Office communication will not be restarted. The time period for reply will continue to run from the original mailroom/notification date. Therefore, it is important for the participant to designate the correct e-mail addresses when the participant signs up for the program.

By opting into the e-Office Action program, as participant in the program, practitioner herein must rely solely on e-mail notifications and the Office communication electronically available in Private PAIR instead of paper copies of communication sent through the mail. It is again noted that the Office mailed a courtesy postcard reminder on June 24, 2020, to the correct correspondence address associated with Customer Number 26797 as provided by the attorney, notifying applicants that new correspondence was available for this application.  The postcard was not returned to the USPTO by the USPS as undeliverable. 

Further, practitioner has not provided any evidence to establish any irregularities in the sending of the electronic notification or that the e-mail was returned to the USPTO as undeliverable. Moreover, the USPTO records show the Office sent an e-mail notification to the e-mail address designated by the attorney. The USPTO PAIR team did not receive any indication the e-mail was undeliverable.  Rather, the USPTO records reveal the electronic notification was received at the designated e-mail address, but was not viewed until February 27, 2021. Lastly, the USPTO records suggestion the attorney may have a history contending non-receipt of e-Office actions/notifications resulting in abandonment of other applications.

For these reasons, the Office concludes that the showing of record is insufficient to warrant withdrawal of the holding of abandonment.  Accordingly, the petition to withdraw the holding of abandonment is dismissed.  

Any request for reconsideration must establish that a proper reply to the non-final Office action was timely filed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a  statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314
Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown

Office of Petitions